DETAILED ACTION
Claims 1-10 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
it contains phrases which can be implied, such as “The present invention discloses”; and
“system; A” (line 4) should have been –system. A—
Corrections are required. Applicant is advised to review the entire disclosure for further need corrections. See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Paragraph [0011]: “S1”; and
Paragraph [0012]: “S2”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “comprising the steps below” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 discloses variables “Ot1” and “L” for the “state matrix”. However, neither the claim nor the specification discloses what these variables are. Therefore, one of ordinary skill in the art cannot reasonably make and/or use the state matrix as described in claim 2. Thus, claim 2 fails to comply with the enablement requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For the following analysis, in view of the specification and the Examiner’s best understanding of the invention, the claims will be interpreted as follows:

1.	A method for programming an energy storage device a power-gas coupling system based on reliability constraints , the method comprising the steps below: 
obtaining, by a monitoring equipment, inputting a programming model; 
using, based on the parameters and the operation condition a Monte Carlo sampling strategy power-gas coupling system according to  power-gas coupling system and  failure rate and repair rate of the components; 
constructing, based on an operating state of the power-gas coupling system, a programming model of the energy storage device based on reliability constraints
adopting benders decomposition algorithm of the energy storage device, so that a programming scheme of the energy storage device is obtained.

	2.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 1, wherein running power-gas coupling system comprise: 

    PNG
    media_image1.png
    40
    338
    media_image1.png
    Greyscale

where, Ot refers to a state matrix of the power-gas coupling system of a year t; Otb refers to a vector of the power-gas coupling system under a state b of the year t, and Nb refers to a total number of states of the power-gas coupling system.

	3.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 1, wherein 

	4.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 3, wherein 

    PNG
    media_image2.png
    57
    495
    media_image2.png
    Greyscale

where, TC refers to the total variables programmed for the power-gas coupling system; IC refers to the energy storage device; OC refers to the power-gas coupling system in operation, EENSt and EGNSt refer to an average power load loss and an average gas load loss of the year t respectively, CEt and CGt refer to the year t respectively, d refers to a discount rate.

	5.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 4, wherein a constraint for energy storage device programming, a natural gas system, an electric power system and reliability.

	6.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 5, wherein constraints 

	7.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 6, wherein 

    PNG
    media_image3.png
    43
    286
    media_image3.png
    Greyscale

Docket No. P1877US0015where, the EENSt refers to the average power load loss of the year t.

	8.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 7, wherein 

    PNG
    media_image4.png
    40
    271
    media_image4.png
    Greyscale

where, the EGNSt refers to the average gas load loss of the year t.

	9.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 8, wherein 

    PNG
    media_image5.png
    89
    363
    media_image5.png
    Greyscale

where, Zet and zgt refer to a programmed state of battery e [[t]] and gas storage device g of the year t [[e]] respectively.
10.	The method for programming the energy storage device in the power-gas coupling system based on the reliability constraints according to claim 9, wherein 
the constraints for the natural gas system comprise: constraints for gas flow balance at a node, a pipeline flow, a compressor, a gas source output, a gas storage unit output, and a natural gas load loss; and
the constraints for electric power system comprise: constraints for power balance at the node, a line power, a directional angle of the node, a battery output power, a generator set output power, and a power load loss.

Claim 7 recites variables “i”, “PLCitb”, and “Dtb” as part of the average power load loss formula. However, claim 7 does not define these variables. For the following analysis, the Examiner will consider these variables as referring to “a power node”, “a power load loss at the power node i under the state b of the year t", and “duration under the state b of the year t”, respectively.
Claims 8-10 inherit the features of claim 7 and are rejected accordingly.
Claim 8 recites variables “m”, “GLCmtb”, and “Dtb” as part of the average gas load loss formula. However, claim 8 does not define these variables. For the following analysis, the Examiner will consider these variables as referring to “a gas node”, “a natural gas load loss at the gas node m under the state b of the year t", and “duration under the state b of the year t”, respectively.
Claims 9-10 inherit the features of claim 8 and are rejected accordingly.
Claim 9 recites variables “CS” and “CG” as part of the programming constraints. However, claim 9 does not define these variables. For the following analysis, the Examiner will consider these variables as referring to “a collection of batteries” and “a collection of gas storage devices”, respectively.
Claim 10 inherits the features of claim 9 and is rejected accordingly.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,768,810 B2 by Infanger discloses using decomposition and Monte Carlo sampling within a decomposition for estimating Benders cut coefficients for dynamic asset allocation.
US 9,043,163 B2 by Mezic et al. discloses performing Monte Carlo sampling and decomposition analysis on input parameters of a building and its utilities, such as power and gas.
US 11,249,121 B2 by Wong et al. discloses using Monte Carlo sampling and decomposition methods to estimate missing utility consumption data.
“Large-Scale Stochastic Linear Programs: Importance Sampling and Benders Decomposition” by Dantzig et al. (year: 1991) discloses using a blending of classical Benders decomposition with importance sampling for solving large-scale stochastic linear programs with recourse in the area of expansion planning of power systems and financial planning.
“Monte Carlo (Importance) Sampling within a Benders Decomposition Algorithm for Stochastic Linear Programs” by Infanger (year: 1992) discloses Benders decomposition techniques and Monte Carlo sampling for solving two-stage stochastic linear programs with recourse associated with expansion planning of electric utilities with uncertainty in the availabilities of generators and transmission lines and portfolio management with uncertainty in the future returns.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194